Citation Nr: 0900982	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to a compensable rating for perforation of 
the right tympanic membrane with chronic otitis media.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 3, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son-in-law

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  The veteran's PTSD 
claim is on appeal from a July 2004 rating decision by the 
Cleveland, Ohio, RO.

The veteran appeared before the undersigned via 
videoconference at a Board hearing in December 2008.  A copy 
of the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was most frequently manifested by 
a Roman Numeral Level VIII hearing loss in the right ear, and 
a Roman Numeral VII loss in the left ear.

2.  Residuals of a perforation of the right tympanic membrane 
with chronic otitis media are not manifested by active 
disease, or by exceptional circumstances, frequent 
hospitalization or a marked interference with employment.

3.  In correspondence dated in September 2008, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal regarding the rating assigned for post 
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for a compensable rating for residuals of a 
perforation of the right tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.321, 
4.86, 4.87, Diagnostic Code 6211 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic stress disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claim regarding the evaluation 
assigned his post traumatic stress disorder from March 3, 
2004 in correspondence dated in September 2008.  In light of 
the foregoing, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this issue and the 
appeal to the issue is dismissed.

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in September 2004, April 2006, and November 2006 of the 
information and evidence needed to substantiate and complete 
his claims.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the claim on appeal.  Specifically, VA did not 
inform the veteran of how disability evaluations and 
effective dates are assigned.  Any prejudice that failure 
caused was harmless, as the VA sent specific correspondence 
to the veteran addressing these criteria in May 2008.  In 
April 2006 and March 2007 statements of the case the veteran 
was provided notice of the criteria which would justify 
increased ratings.  The veteran has had both a VA examination 
and a Board hearing.  He has fully participated in the 
development of his claims.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (West 2002).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

An exceptional pattern of hearing loss occurs when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  In the 
instant case, as will be shown below, the veteran has 
demonstrated an exceptional pattern of hearing loss; 
therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.

The veteran had a VA examination in December 2004.  His right 
ear puretone threshold results were 55 at 1000 hertz, 65 at 
2000 hertz, 80 at 3000 hertz, and 90 at 4000 hertz.  The 
average right ear pure tone threshold was 72.5 decibels.  His 
left ear puretone threshold results were 50 at 1000 hertz, 75 
at 2000 hertz, 95 at 3000 hertz, and 100 at 4000 hertz.  The 
average left ear pure tone threshold was 80 decibels.  
Maryland CNC speech recognition scores were 60 percent for 
the right ear and 56 percent for the left ear.

The veteran was afforded another VA examination in April 
2006.  His right ear puretone threshold results were 55 at 
1000 hertz, 65 at 2000 hertz, 85 at 3000 hertz, and 85 at 
4000 hertz.  The average right ear pure tone threshold was 
72.5 decibels.  His left ear puretone threshold results were 
50 at 1000 hertz, 75 at 2000 hertz, 90 at 3000 hertz, and 95 
at 4000 hertz.  The average left ear pure tone threshold was 
77.5 decibels.  Maryland CNC speech recognition scores were 
58 percent for the right ear and 60 percent for the left ear.

The veteran had another VA examination in April 2008.  His 
right ear puretone threshold results were 60 at 1000 hertz, 
65 at 2000 hertz, 85 at 3000 hertz, and 85 at 4000 hertz.  
The average right ear pure tone threshold was 73.75 decibels.  
His left ear puretone threshold results were 55 at 1000 
hertz, 70 at 2000 hertz, 85 at 3000 hertz, and 95 at 4000 
hertz.  The average left ear pure tone threshold was 76.25 
decibels.  Maryland CNC speech recognition scores were 58 
percent for the right ear and 62 percent for the left ear.

From the results at the December 2004 examination, the right 
ear hearing loss equates to a Roman Numeral VII and the left 
ear hearing loss equates to a Roman Numeral VIII.   From the 
April 2006 examination, the right ear hearing loss equates to 
a Roman Numeral VIII, and the left ear equates to a Roman 
Numeral VII.  The April 2008 examination findings were like 
those found in April 2006, with the right ear hearing loss 
equating to a Roman Numeral VIII, and the left ear equates to 
a Roman Numeral VII.   38 C.F.R. § 4.85.  Each of these 
combinations provide for no more than a 40 percent rating.  
Id.  As such, the claim for an increased rating must be 
denied.

The Board also finds that the veteran is not entitled to a 
compensable rating for perforation of the tympanic membrane 
with chronic otitis media.  Perforation of the tympanic 
membrane is to be assigned a single, noncompensable 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6211.  The 
veteran cannot be rated any higher for this disability under 
this Diagnostic Code.  

At his January 2007 VA examination, the veteran was diagnosed 
with right ear otalgia, with crusty mark etiology, and a 
history of bilateral tympanic membrane perforations.  The 
veteran has also been diagnosed with acute otitis externa.  
See December 2006 private record by Dr. V.S.  Diagnostic Code 
6210 covers chronic otitis externa.  A 10 percent rating is 
warranted for dry and scaly swelling or serous discharge, and 
itching requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87.

The veteran, however, has not been diagnosed with chronic 
otitis externa, and he has not shown dry and scaly swelling 
or serous discharge, and itching requiring frequent and 
prolonged treatment.  Furthermore, the veteran's diagnoses do 
not warrant a rating under any other Diagnostic Code.  

The veteran has been diagnosed with chronic otitis media, 
which is rated under hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.  As the veteran is already rated for 
his bilateral hearing loss, the rule against pyramiding 
precludes a separate rating for otitis media.  38 C.F.R. § 
4.14 (the evaluation of the same disability or manifestation 
under different diagnoses is to be avoided).

The Board considered whether this issue should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations and there 
is no evidence of a marked interference with employment due 
to otitis media.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be to a compensable degree, and 
consideration of an extra-schedular evaluation is not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  
With respect to the hearing loss the 40 percent rating itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 

In closing, the Board would like to address the veteran's 
concerns that are apparent from the record.  The veteran 
appears to believe that VA has not recognized a connection 
between his current right ear disability and his active duty 
service.  He essentially believes that he has not been 
granted service connection for a right ear disability.  See 
April 2006 statement; February 2007 Notice of Disagreement; 
January 2007 VA examination report (the veteran "is adamant 
that the perforation of his right tympanic membrane has not 
been acknowledged by [VA] or the military").  

VA does recognize that the veteran developed a right ear 
tympanic membrane perforation disability in-service.  That 
disability is service connected, and is connected to his 
current right ear problems.  The pertinent Diagnostic Code, 
however, only allows for a noncompensable rating for this 
disability.  The Diagnostic Code does not warrant a higher 
rating without a diagnosis of a separate disability and 
symptoms that match a higher rating under that disability's 
Code.

The Board acknowledges that the veteran firmly believes that 
he is entitled to a higher evaluation for his disabilities, 
and his assertions have been taken into consideration.  As a 
lay person, however, he does not have the requisite training 
and expertise to render an opinion on a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.

Entitlement to a compensable rating for perforation of the 
right tympanic membrane with chronic otitis media is denied.

The claim of entitlement to an increased rating for post 
traumatic stress disorder  is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


